IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-73,727-03


                       EX PARTE BONIFACIO JUAREZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 557969 IN THE 230TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           ORDER


       This is a post-conviction application for a writ of habeas corpus forwarded to this Court

pursuant to TEX . CODE CRIM . PROC. art. 11.07, § 3, et seq. Applicant was convicted of the felony

offense of robbery, and punishment was assessed at ten years’ confinement. Applicant’s sentence

was discharged on November 11, 2005.

       This application was filed in the trial court on January 29, 2014, and this Court received it

on July 9, 2014. In the application, Applicant listed the cause number he was challenging as cause

no. 557969 but then listed the offense as felon in possession of a firearm. This was incorrect as
Applicant’s conviction for felon in possession of a firearm is cause number 9426944. However,

because it appeared that Applicant was challenging cause number 9426944 (felon in possession of

a firearm), this Court recommended denying relief without written order in cause number 9426944.

This has, in turn, created difficulties with the Harris County District Clerk’s Office who had filed

this application under cause number 557969.

       Therefore, after reconsideration on our own motion, and in an attempt to remedy the

confusion, the Court withdraws its previous order and substitutes this order. Applicant’s

application in cause number 557969 for the offense of robbery is hereby dismissed as sentence

discharged. Should Applicant wish to re-file under cause number 9426944 for the offense of felon

in possession of a firearm, he is free to do so.

Delivered: September 17, 2014
DO NOT PUBLISH